87 N.Y.2d 914 (1996)
663 N.E.2d 906
640 N.Y.S.2d 865
The People of the State of New York, Respondent,
v.
Anthony Dickerson, Appellant.
Court of Appeals of the State of New York.
Decided January 16, 1996.
William Ramos, New York City, and Daniel Greenberg for appellant.
Robert T. Johnson, District Attorney of Bronx County, Bronx (Howard B. Sterinbach of counsel), for respondent.
Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK concur.
*915MEMORANDUM.
The order of the Appellate Division should be affirmed.
Defendant was not entitled to be present at the side-bar conference held to determine whether his testimony "opened the door" to cross-examination about the underlying facts of a prior conviction previously precluded under a Sandoval ruling. The conference was not a material stage of the trial requiring defendant's presence because the issue involved a purely legal discussion; it neither implicated defendant's peculiar factual knowledge nor otherwise presented the potential for meaningful participation (see, People v Rodriguez, 85 N.Y.2d 586, 591). Inasmuch as defense counsel did not object to the prosecutor's cross-examination as to defendant's guilt of the prior robbery on the ground that it exceeded the scope of the Sandoval ruling, defendant is precluded from later contending, on that ground, that the prosecutor cannot reap the benefit of defendant's answer.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.